                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  UNITED STATES OF AMERICA                        )
                                                  )       Case No. 1:19-cr-137
  v.                                              )
                                                  )       Judge Travis R. McDonough
  CARLTON COATES                                  )
                                                  )       Magistrate Judge Christopher H. Steger
                                                  )


                                               ORDER



          U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 29) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

 to Count One of the one-count Indictment; (2) accept Defendant’s guilty plea to Count One of

 the one-count Indictment; (3) adjudicate Defendant guilty of possession of a firearm by a

 convicted felon in violation of 18 U.S.C. § 922(g)(1); and (4) order that Defendant remain in

 custody pending sentencing or further order of this Court.

          After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

 recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

 report and recommendation (Doc. 29) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

 follows:

       1. Defendant’s motion to withdraw his not-guilty plea to Count One of the one-count

          Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of possession of a firearm by a convicted felon

          in violation of 18 U.S.C. § 922(g)(1); and



Case 1:19-cr-00137-TRM-CHS Document 30 Filed 07/22/20 Page 1 of 2 PageID #: 153
    4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

       this matter which is scheduled to take place before the undersigned on October 30, 2020,

       at 9:00 a.m.

       SO ORDERED.



                                           /s/Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                     2
Case 1:19-cr-00137-TRM-CHS Document 30 Filed 07/22/20 Page 2 of 2 PageID #: 154
